DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 13, 15, and 26-27 have been cancelled. 

Status of Claims
2.    This Office Action is in response to the application filed on 09/25/2020. Claims 1, 3-12, 14, 16-25, and 28-30 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
4.	Dependent Claims are objected to because of the following informalities:  Dependent claims should begin with “the” not “A” in order to differentiate them from the independent claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 3-4, 14, 16-17, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2015/0131664 A1) in view of Choe (US 2002/0118682 A1)

For claims 1 and 14 Page teaches a routing protocol, the routing protocol (see paragraph 14 “utilizing various routing protocol depending on a particular implementation”) including the steps of: 
receiving a packet at an ingress internal node of a distributed router, the ingress internal node having an ingress node address, and the packet having a packet header containing a global destination address (see paragraph 1 “network address translator, translates public (global) IP address to private IP address-well known in the art”, paragraph 23 “the mapping module 203 (translation map) maintains mapping table instances 213 correlating a public IP address for a device, a private address for the device, and a location address of a node 105 for the device”, paragraph 14, and Fig. 14 “packet 115 with header, destination address is received at ingress node 105a ,wherein the Node 105a address is EID1 111”, and paragraph 30 “the first and second endpoints addresses (e.g., EID 111 & EID 113) indicate the device for the first and second routers for routing the packet 115”); 
converting the global destination address into a local destination address, the local destination address identifying a location on the distributed router (see paragraph 1 “network address translator, translates public (global) IP address to private IP address-well known in the art”, paragraph 23 “the mapping module 203 (translation map) maintains mapping table instances 213 correlating a public IP address for a device, a private address for the device, and a location address of a node 105 for the device”, paragraph 14, Fig. 14 “node 105a is selected for translating destination address” and paragraph 16 “distribute the NAT functionality to a node of the network”); and 
routing the packet to the local destination address (see paragraph 14 “forwarding the packet 115 to destination network 103b”).
Page does not explicitly teach distributed router. 
However, Choe teaches the current trend of a contemporary architecture such as a distributed router architecture where a forwarding table in a forwarding engine is still separated from a routing one in a routing processor, by transferring only updated routes along the paths into the router instead of the whole route entries, memory bandwidth or system bus contentions may be relieved. In addition, the reduction of lookup time and the maintenance of the consistent routing information over all the routing related tables may contribute to the performance enhancement over other factors such as QoS (Quality of Service), multicasting, IPSec, and others (see Choe: Fig. 1, paragraphs 25, 47, and 92).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use Choe teachings in the distributing and virtualization NAT of Page  in order to use the distribute network architecture where a forwarding table in a forwarding engine is still separated from a routing one in a routing processor, by transferring only updated routes along the paths into the router instead of the whole route entries, memory bandwidth or system bus contentions may be relieved. In addition, the reduction of lookup time and the maintenance of the consistent routing information over all the routing related tables may contribute to the performance enhancement over other factors such as QoS (Quality of Service), multicasting, IPSec, and others (see Choe: Fig. 1, paragraphs 25, 47, and 92).

For claims 3 and 16 Page in view of Choe teaches the routing protocol
wherein: longest prefix matching is used to convert the global destination address to the local destination address (see Choe: paragraphs 8, 10, and 23 “considering longest prefix matching for a destination address”).

For claims 4 and 17 Page in view of Choe teaches the routing protocol
wherein: the local destination address includes a destination node address corresponding to a destination network node located on the distributed router, and a destination port address corresponding to a port located on the destination network node (see Page: paragraphs 23 and 34 “various networking parameters in addition to an address, for instance, a port number (address) and /or NAT details to support NAT and/or network address translation and network port translation”).

For claim 28 Page in view of Choe teaches a routing protocol including the steps of: 
receiving a packet at an ingress internal node of a distributed router, the ingress internal node having an ingress node address, and the packet having a packet header containing a global destination address (as discussed in claim 1); 
converting the global destination address to a local destination address, the local destination address identifying a location on the distributed router, the local destination address including a destination node address corresponding to a destination network node on the distributed router (as discussed in claim 1); 
determining a first set of eligible ports on the ingress internal node which are able to serve as egress ports from which the packet may be output in order to reach the destination network node (see Page: paragraph 14 “select another egress node or ingress node” and Choe: claim 34 “a switch fabric switching the packets between internal ports-it is well known in the art incoming packets are outputted through egress ports based on the switch determination”); 
outputting the packet from one of the eligible ports from the first set of eligible ports to an intermediate network node of the distributed router (see Page: Fig. 1 “nodes between node 105a and node 105n (not shown) are considered as intermediary nodes, it is also well known in the art that packets are passed from one node to another node till they arrive at the destination”); 
receiving the packet at the intermediate network node (see Page: Fig. 1 “packets are received at nodes between node 105a and node 105n (not shown) are considered as intermediary nodes”); and 
determining, based on the local destination address, a second set of eligible ports on the intermediate network node which are able to serve as egress ports from which the packet may be output in order to reach the destination network node (see Page: Fig. 1 “nodes between node 105a and node 105n (not shown) are considered as intermediary nodes, it is also well known in the art that packets are passed from one node to another node till they arrive at the destination” and Fig. 3 “305”).

For claim 29 Page in view of Choe teaches the routing protocol, 
wherein: 
the routing protocol method further includes a step of determining whether the intermediate network node is the destination network node (see Page: Fig. 3 “301, 303, and 305” and Fig. 5B “515, 517, 519, 521, and 523”).

For claim 30 Page in view of Choe teaches the routing protocol, 
wherein: 
if the intermediate network node is not the destination network node, the intermediate network node is a first intermediate network node, and the routing protocol method further includes a step of outputting the packet from one of the second set of eligible ports on the first intermediate network node to a second intermediate network node (see Page: Fig. 3 “301, 303, and 305” and Fig. 5B “515, 517, 519, 521, and 523”).

Allowable Subject Matter
6.	Claims 5-12, and 18-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415